Citation Nr: 0503373	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant served on active duty from October 5, 1973 to 
December 3, 1973.

In a March 1979 rating decision, service connection was 
denied for hearing loss and for left ear infection.  The 
appellant was notified of that decision by letter dated April 
6, 1979 from the Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas (the RO).

In March 2003, the appellant filed a claim of entitlement to 
service connection for "ear injury".  This appeal arose 
from an April 2003 RO decision which denied the appellant's 
claim on the basis that new and material evidence had not 
been received which was sufficient to reopen the previously 
denied claim.  In September 2003, the appellant filed a 
notice of disagreement (NOD) which referred to "bilateral 
hearing loss" and "bilateral ringing".  A Decision Review 
Officer (DRO) at the RO annotated on the NOD "HL/tinnitus 
(same condition)".  A statement of the case (SOC) was issued 
in October 2003, with the issue being denominated "service 
connection for ear injury."  The appellant filed a 
substantive appeal (VA form 9 ) later that month. 

In April 2004 the appellant testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the VA office in San Antonio, Texas.  The issue which was 
addressed at the hearing was the appellant's entitlement to 
service connection for bilateral hearing loss due to ear 
injury.  A transcript of that hearing has been prepared, and 
is of record.

Clarification of issues on appeal

As has been described above, the appellant is seeking service 
connection for claimed residuals of an ear injury, which he 
has identified as bilateral hearing loss and ringing in the 
ears (tinnitus).  

Service connection for bilateral hearing loss was denied in a 
final 1979 RO decision.  The appellant's March 2003 claim is 
therefore not a new claim of entitlement to service 
connection for bilateral hearing loss, and new and material 
evidence is required in order for the Board to consider the 
substantive merits of the claim.  This will be discussed 
below.

With respect to the tinnitus claim, there is of record no 
previous final denial.
The DRO determined that hearing loss and tinnitus are one and 
the same disability.  Manifestly, they are not.  See 
38 C.F.R. § 4.87 (2004).

Since the issue of the appellant's entitlement to service 
connection for tinnitus, which he initially raised in his 
September 2003 NOD, has not been adjudicated by the RO, it is 
referred to the RO for appropriate action.  The Board 
observes in passing that the appellant has not presented any 
evidence that he currently has tinnitus.


FINDINGS OF FACT

1.  In a March 1979 decision, the RO denied the appellant's 
claim of entitlement to service connection for bilateral 
hearing loss. 

2.  The evidence associated with the claims file subsequent 
to the RO's March 1979 decision is reiterative of evidence 
previously of record and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1979 RO decision denying service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the March 1979 RO decision, no new and material 
evidence has been received, and so the claim of entitlement 
to service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  As has been 
described in the Introduction, his initial claim of 
entitlement to service connection for bilateral hearing loss 
was denied in an unappealed March 1979 RO rating decision.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].



The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary of VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A.        § 5108.  Once a claim is reopened, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  This aspect of the VCAA 
applies to issues involving finality and the submission of 
new and material evidence.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  



First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the October 2003 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  More significantly, a letter was 
sent to the appellant in March 2003, with a copy to his 
representative, which was specifically intended to address 
the requirements of the VCAA.  That letter explained that the 
appellant's previous claim had been denied in 1979.  The 
letter enumerated in detail the elements that must be 
established in order to reopen the claim; and it provided a 
description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2003 VCAA letter, the RO informed the appellant that "We 
will try to help you get such things as medical records, 
employment records, or records from other Federal agencies. 
[...] We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."   See the March 
21, 2003 letter, page 1. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2003 letter told the appellant to give the RO 
"enough information about [relevant] records so that we can 
request them from the agency or person who has them."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the March 2003 letter 
informed the appellant "It's still your responsibility to 
support your claim with appropriate evidence."  The October 
2003 SOC observed that the appellant had submitted no 
additional evidence in support of his claim.

The Board therefore finds that the March 2003 letter and the 
October 2003 SOC properly notified the appellant and his 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which information and 
evidence is to be provided by the appellant and which VA 
would attempt to obtain on his behalf.  

The Board notes that, even though the March 2003 VCAA letter 
requested a response within 30 days, it also expressly 
notified the appellant that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one year period 
has since elapsed.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the appellant's current claim to reopen was adjudicated by 
the RO in April 2003, after the March 2003 VCAA letter.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2004).  As previously noted, in April 2004, 
the appellant presented testimony at a personal hearing which 
was chaired by the undersigned. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The appellant filed his claim to 
reopen in March 2003, subsequent to this date.  Therefore, 
the current version of the law, which is set forth in the 
following paragraph, is applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

Factual background

The March 1979 RO rating decision

As has been described in the Introduction above, the 
appellant's initial claim of entitlement to service 
connection for bilateral hearing loss was denied by the RO in 
an unappealed March 1979 rating decision.  Evidence of record 
at that time included the appellant's service medical 
records.

The appellant's October 9, 1973 enlistment physical 
examination includes an audiogram showing high frequency 
hearing loss in both ears.

On October 15, 1973, the appellant reported to the 
dispensary, complaining of "l[eft] ear hurting since plane 
ride Friday."  The diagnosis of a medical doctor on October 
18  was external otitis.  The appellant continued to complain 
of ear pain.  A record dated November 6 from the ENT Clinic 
noted the October 9 audiological testing which indicated 
bilateral high frequency sensorineural hearing loss.  That 
finding was replicated through audiological testing done 
November 6.  Another audiological test on November 12 
produced similar results.  Training was suspended and the 
appellant was referred to a medical board on November 14.



A physical examination of the appellant's ears was conducted 
on November 15, 1973.  No history of significant ear trauma 
was noted.  Physical examination was normal.  An audiogram 
revealed bilateral high frequency sensorineural hearing loss.  
The examiner concluded that the appellant did not meet 
induction standards and recommended that he be separated from 
service.  The examiner stated "This is an EPTS condition, 
not service aggravated."  

Medical Board proceedings on November 26, 1973 resulted in a 
finding of bilateral high frequency sensorineural hearing 
loss, existing prior to service and not aggravated by active 
duty.  The appellant was separated from service on December 
3, 1973.   

In November 1978, the appellant filed a claim of entitlement 
to VA benefits for "greenish discharge, l[eft] ear, 
following airplane ride - 1973".  Service connection for 
bilateral hearing loss and left ear infection was denied in a 
March 1979 RO rating action.  The RO stated in its decision 
that the appellant was noted to have hearing loss on entry 
and that subsequent audiological examination revealed that he 
failed to meet acceptance standards for enlistment.  The 
appellant was notified of that decision and of his appeal 
rights by letter from the RO dated April 6, 1979.  He did not 
appeal. 

Subsequently received evidence

In March 2003, the appellant  filed a claim of entitlement to 
service connection for "ear injury".  The subsequent 
procedural history has been set out in the Introduction 
above.  

Additionally submitted evidence consists of the appellant's 
April 2004 hearing testimony and a "buddy" statement dated 
May 1, 2004 and submitted with a waiver of RO consideration.  
In essence, the appellant's testimony and the buddy statement 
both indicated that the appellant experienced ear pain and 
fluid running for the ear on the plane ride to Fort Polk, 
Louisiana to begin basic training.  The appellant in essence 
dated his hearing loss from that incident. 

Analysis

The unappealed March 1979 RO decision is final.  See 38 
U.S.C.A. §§ 7105; 
38 C.F.R. § 20.1103.  As explained above, the appellant's 
claim for service connection may be reopened if he submits 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2004).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted (i.e. after March 1979) evidence bears directly and 
substantially upon the specific matter under consideration.

The March 1979 rating decision denied the appellant's claim 
of entitlement to service connection for bilateral hearing 
loss on the basis that such had been demonstrated to have 
existed before service and was not aggravated by the 
appellant's brief service.  Although not specifically cited 
in the RO rating decision, the service medical records, 
including the enlistment physical examination and the Medical 
Board proceedings, stood for that proposition.  The appellant 
did not submit any medical evidence in support of his claim, 
and appeared to contend that his ear problems began 
"following airplane ride - 1973". 

The additional evidence received since the March 1979 RO 
rating decision consists   mainly of reiterations by the 
appellant of the same contention.  As such, these statements 
are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Further, such statements cannot be considered new 
and material as to medical questions involving the 
relationship between the hearing loss  and the appellant's 
service. In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection. In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

As for the "buddy" statement, although it is new, it adds 
nothing to the record which was not known before.  The 
appellant's service medical records include several entries 
involving left ear discomfort after the airplane trip to Fort 
Polk.  
The comrade's statement that the appellant had fluid coming 
out of his ear appears to be congruent with the service 
medical records, which include a contemporaneous diagnosis of 
otitis media.  Significantly, the appellant's comrade did 
not, however, mention hearing loss, which is issue on appeal.  
The "buddy" statement is therefore not material. 

Despite being requested to do so in the March 2003 VCAA 
letter from the RO, the appellant has submitted no medical 
evidence which would tend to establish that his hearing loss 
either began or was aggravated in or due to military service, 
to include the airplane journey to Fort Polk.  Indeed, the 
only medical records in the file to this date are the service 
medical records.

In short, there is nothing which has been added to the record 
which is not cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim.  The additionally submitted statements do not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  Accordingly, new and material 
evidence has not been received, and the claim is not 
reopened.  The benefit sought on appeal remains denied. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the appellant in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the appellant of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).





	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received, the 
previously denied claim of entitlement to service connection 
for bilateral hearing loss is not reopened.  The benefit 
sought on appeal remains denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


